DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on January 6, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires that “at least one vent line is connected to the exhaust line, and remaining vent lines are each connected to a separate exhaust pump which is provided 
Regarding claim 5, it is not clear if the reactor required in claim 5 is the same reactor that is required in claim 1 or if they are two different reactors.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara et al, US Patent Application Publication 2005/0249876 A1.
Kawahara et al teaches:
Regarding claims 1 and 5, a run-vent mode gas piping system in which a plurality of gases 106a-c, 109a-c are supplied to an inside of a chemical vapor deposition (paragraph 0002) reactor 601 in which vapor deposition is performed, the gas piping system comprising: a plurality of supply lines 107a-c, 110a-c through which the plurality of gases are fed individually, an exhaust line (line connecting reaction chamber and exhaust pump 118) that leads from an exhaust port of the reactor (top of line) to an exhaust pump 118, a run line 611a-c, 614a-c, 105a-b which has one or a plurality of pipes which respectively branch from the plurality of supply lines 107a-c, 110a-c to 
Regarding claim 2, the pipes 611a-c, 614a-c which connect with the branch points, join together in pipes 105a-b before the pipes reach the reactor 601. 
Regarding claim 4, a pipe inner diameter of the exhaust line is 3 cm or greater at connection points where the exhaust line connect with each of the plurality of vent lines. In Figure 6 the exhaust line has the diameter of about the diameter of the substrate 102. Figure 8 shows the thickness of the deposited layer along the radius of the substrate as measured from the center of the wafer in mm. Figure 8 shows a radius of 150 mm. Thus the exhaust line has a diameter of about 30 cm (which is greater than 3 cm) where the exhaust line connect with each of the plurality of vent lines.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al, US Patent Application Publication 2005/0249876 A1, in view of Gianoulakis et al, US Patent 7,452,827 B2.
Kawahara et al was discussed above.
Kawahara et al differs from the present invention in that Kawahara et al does not teach that among the plurality of vent lines, at least one vent line is connected to the 
Gianoulakis et al teaches multiple equivalent exhaust systems in Figures 3a-3c that include multiple vent/exhaust lines attached to a single pump (Figures 3a, 3b) or to a separate exhaust pump which is provided independently (Figure 3c).
The motivation for attaching one or more vent lines to a separate exhaust pump which is provided independently of the exhaust pump is to provide an alternate and equivalent pumping arrangement as taught by Gianoulakis et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach one or more vent lines of Kawahara et al to a separate exhaust pump which is provided independently of the exhaust pump as taught by Gianoulakis et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))    




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/ Primary Examiner, Art Unit 1716